J-A28014-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                    IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA
                         Appellee

                    v.

ERIC VALENTIN-PEREZ

                         Appellant                  No. 3462 EDA 2013


              Appeal from the Order Entered October 31, 2013
            In the Court of Common Pleas of Philadelphia County
            Criminal Division at No(s): CP-51-CR-0008931-2007


BEFORE: GANTMAN, P.J., WECHT, J., and JENKINS, J.

JUDGMENT ORDER BY GANTMAN, P.J.:                 FILED OCTOBER 28, 2014

      Appellant, Eric Valentin-Perez, appeals from the order entered in the

Philadelphia County Court of Common Pleas, dismissing his petition for writ

of habeas corpus. We remand for further proceedings.

      On July 17, 2007, a confidential informant gave police a description of

a man who would be delivering heroin to a certain address in a white Ford

Taurus between 11:00 p.m. and midnight that day. Police officers observed

Appellant arrive at the address in a white Ford Taurus at approximately

11:00 p.m., lift up the right side of the dashboard, and tell the confidential

informant over the phone, “I’m out front. I got it.” A dog sniff resulted in a

positive identification for drugs.   Police executed a search warrant on the

vehicle and recovered fifty-nine grams of heroin, a handgun, and cash.

      On January 20, 2011, Appellant entered a nolo contendere plea to
J-A28014-14


possession with intent to deliver, firearms not to be carried without a

license, carrying firearms on public streets or public property in Philadelphia,

and possessing instruments of crime.1            That same day, the court imposed

the negotiated sentence of two-and-one-half (2½) to five (5) years’

incarceration, followed by five (5) years of probation. The court also granted

Appellant’s requested surrender date of February 18, 2011, on the condition

that if Appellant failed to appear, the court would vacate the original

sentence and impose a sentence of sixteen (16) to thirty-two (32) years’

incarceration. Appellant failed to surrender on February 18, 2011. On that

date, the court vacated Appellant’s sentence and resentenced him in

absentia to an aggregate term of fifteen (15) to thirty (30) years’

incarceration.     Appellant was ultimately apprehended on September 21,

2012.    On February 7, 2013, Appellant filed a petition for writ of habeas

corpus, seeking to have his original negotiated sentence be reinstated. The

court dismissed the petition on October 31, 2013. Appellant filed a timely

notice of appeal on November 26, 2013. On September 29, 2014, Appellant

filed a motion for a new trial based on after-discovered evidence pursuant to

Pa.R.Crim.P. 720(c), alleging the investigating officers were indicted in

federal court on July 30, 2014, on charges of robbery, falsification of

records, Racketeer Influenced and Corrupt Organizations Act violations, and
____________________________________________


1
  35 P.S. § 780-113(a)(30); 18 Pa.C.S.A. §§ 6106(a)(1), 6108, and 907(a),
respectively.



                                           -2-
J-A28014-14


related offenses.   On October 3, 2014, Appellant filed an unopposed

application for remand of this case to the trial court for further proceedings

based on the newly discovered evidence. We grant the petition for remand.

Accordingly, we remand this matter for further proceedings regarding

Appellant’s allegations of after-discovered evidence, and without prejudice to

Appellant to reinstate his appeal from the order of October 31, 2013,

depending on the outcome of the remand proceedings.

      Case remanded for further proceedings. Jurisdiction is relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/28/2014




                                    -3-